[Cite as State v. Phipps, 2021-Ohio-258.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-20-07
       PLAINTIFF-APPELLEE,

       v.

FRANKIE A. PHIPPS,                                        OPINION

       DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 18-CR-0241

                                      Judgment Affirmed

                            Date of Decision: February 1, 2021



APPEARANCES:

        Howard A. Elliot for Appellant

        Ryan M. Hoovler for Appellee
Case No. 3-20-07


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Frankie A. Phipps (“Phipps”) appeals the

judgment of the Crawford County Court of Common Pleas, alleging (1) that his

guilty plea is invalid and (2) that the trial court erred by imposing a prison sentence

after he violated the conditions of his judicial release. For the reasons set forth

below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On August 7, 2018, Phipps was charged on one count of burglary in

violation of R.C. 2911.12(A)(2). Doc. 1. On February 7, 2019, Phipps pled guilty

to the charge against him. Doc. 11. Pursuant to a plea agreement, the parties

presented the trial court with a jointly recommended sentence that included a prison

term of four years. Doc. 11. The trial court accepted Phipps’s guilty plea and

immediately proceeded to sentencing. Doc. 12. February 7 Tr. 7-8. The trial court

imposed the sentence that had been jointly recommended by the parties. February

7 Tr. 8.

       {¶3} On September 9, 2019, Phipps filed a motion for judicial release

pursuant to R.C. 2929.20. Doc. 19. On October 3, 2019, the trial court granted this

motion. Doc. 22. On March 11, 2020, Phipps’s probation officer filed a motion

that alleged Phipps had violated a condition of his judicial release. Doc. 25. At a

hearing on April 6, 2020, the trial court determined that Phipps had violated a



                                         -2-
Case No. 3-20-07


condition of his judicial release and ordered him to serve the remaining balance of

his previously imposed prison term. Doc. 35.

       {¶4} The appellant filed his notice of appeal on May 4, 2020. Doc. 40. On

appeal, Phipps raises the following assignments of error:

                            First Assignment of Error

       Where a trial court accepts a plea of guilty to the offense of a case
       without advising the Defendant-Appellant that the court can
       proceed immediately to sentencing, the plea is invalid, and a
       subsequent attack of the conviction after expiration of the initial
       period of time afforded to make an appeal, is not barred by res
       judicata.

                          Second Assignment of Error

       Where the trial court, in granting judicial [release] does not
       announce on the record the reserved sentence and thereafter
       places the Defendant-Appellant on community control conditions,
       granting a motion for judicial release, the court may not impose a
       prison sentence or a subsequent community control in violation
       of the terms of his release.

                            First Assignment of Error

       {¶5} Phipps argues that his guilty plea was not knowingly, intelligently, or

voluntarily entered and should, therefore, be vacated.

                                  Legal Standard

       {¶6} “When a defendant enters a plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily.” State v. Engle, 74 Ohio St.3d 525,

527, 660 N.E.2d 450, 451 (1996).        “Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution

                                        -3-
Case No. 3-20-07


and the Ohio Constitution.” Id. “To ensure that a defendant’s guilty plea is

knowingly, intelligently, and voluntarily made, the trial court must engage the

defendant in a plea colloquy pursuant to Crim.R. 11(C).” State v. Fabian, 12th Dist.

Warren No. CA2019-10-119, 2020-Ohio-3926, ¶ 8.

       {¶7} “Crim.R. 11(C)(2) outlines the procedures trial courts must follow for

accepting guilty pleas.” Mullins at ¶ 7. Crim.R. 11(C)(2) reads as follows:

       (2) In felony cases the court may refuse to accept a plea of guilty
       or a plea of no contest, and shall not accept a plea of guilty or no
       contest without first addressing the defendant personally and
       doing all of the following:

       (a)   Determining that the defendant is making the plea
       voluntarily, with understanding of the nature of the charges and
       of the maximum penalty involved, and if applicable, that the
       defendant is not eligible for probation or for the imposition of
       community control sanctions at the sentencing hearing.

       (b) Informing the defendant of and determining that the
       defendant understands the effect of the plea of guilty or no
       contest, and that the court, upon acceptance of the plea, may
       proceed with judgment and sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights
       to jury trial, to confront witnesses against him or her, to have
       compulsory process for obtaining witnesses in the defendant’s
       favor, and to require the state to prove the defendant’s guilt
       beyond a reasonable doubt at a trial at which the defendant
       cannot be compelled to testify against himself or herself.

Crim.R. 11(C)(2). “The court must make the determinations and give the warnings

that Crim.R. 11(C)(2)(a) and (b) require and must notify the defendant of the



                                        -4-
Case No. 3-20-07


constitutional rights that Crim.R. 11(C)(2)(c) identifies.” State v. Bishop, 156 Ohio

St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 11.

       {¶8} “While the court must strictly comply with the requirements listed in

Crim.R. 11(C)(2)(c), the court need only substantially comply with the requirements

listed in Crim.R. 11(C)(2)(a) and (b).” Bishop at ¶ 11.

       When a trial judge fails to explain the constitutional rights set
       forth in Crim.R. 11(C)(2)(c), the guilty or no-contest plea is
       invalid ‘under a presumption that it was entered involuntarily
       and unknowingly.’ [State v.] Griggs, 103 Ohio St.3d 85, 2004-
       Ohio-4415, 814 N.E.2d 51, ¶ 12; see also [State v.] Nero, 56 Ohio
       St.3d at 107, 564 N.E.2d 474, citing Boykin [v. Alabama], 395 U.S.
       [238,] 242-243, 89 S.Ct. 1709, 23 L.Ed.2d 274. However, if the trial
       judge imperfectly explained nonconstitutional rights such as the
       right to be informed of the maximum possible penalty and the
       effect of the plea, a substantial-compliance rule applies. Id.
       Under this standard, a slight deviation from the text of the rule is
       permissible; so long as the totality of the circumstances indicates
       that ‘the defendant subjectively understands the implications of
       his plea and the rights he is waiving,’ the plea may be upheld.
       Nero, 56 Ohio St.3d at 108, 564 N.E.2d 474.

       When the trial judge does not substantially comply with Crim.R.
       11 in regard to a nonconstitutional right, reviewing courts must
       determine whether the trial court partially complied or failed to
       comply with the rule. If the trial judge partially complied, e.g., by
       mentioning mandatory postrelease control without explaining it,
       the plea may be vacated only if the defendant demonstrates a
       prejudicial effect. See Nero, 56 Ohio St.3d at 108, 564 N.E.2d 474,
       citing State v. Stewart (1977), 51 Ohio St.2d 86, 93, 5 O.O.3d 52,
       364 N.E.2d 1163, and Crim.R. 52(A); see also Sarkozy, 117 Ohio
       St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 23. The test for
       prejudice is ‘whether the plea would have otherwise been made.’
       Nero at 108, 564 N.E.2d 474, citing Stewart, [I]d. If the trial judge
       completely failed to comply with the rule, e.g., by not informing
       the defendant of a mandatory period of postrelease control, the
       plea must be vacated. See Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-

                                         -5-
Case No. 3-20-07


       509, 881 N.E.2d, 1224, paragraph two of the syllabus. ‘A complete
       failure to comply with the rule does not implicate an analysis of
       prejudice.’ Id. at ¶ 22.

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31-32.

                                   Legal Analysis

       {¶9} In this assignment of error, Phipps argues that the trial court did not

inform him that he had a “right[] to require the State to prove [his] guilt beyond a

reasonable doubt at a trial * * *.” Crim.R. 11(C)(2)(c). Since Phipps alleges that

the trial court failed to inform him of a constitutional right, we must examine the

record to determine whether the trial court strictly complied with the requirements

of Crim.R. 11(C)(2)(c) in this regard. Bishop, supra, at ¶ 11.

       {¶10} In this case, at the change of plea hearing, the following exchange took

place between the trial court and Phipps during the Crim.R. 11 colloquy:

       [Trial] Court: You’re waiving your right to Cross-Examine the
       State’s witnesses, and have the State prove your guilt beyond any
       reasonable doubt, do you understand that?

       Phipps: Yes.

February 7 Tr. 6. Thus, before accepting Phipps’s guilty plea, the trial court clearly

informed him of his right to require the prosecution to establish his guilt beyond a

reasonable doubt. Id. In response, Phipps indicated that he understood he was

waiving this right. Id. Since the trial court complied with Crim.R. 11(C)(2)(c) in

this regard, the Crim.R. 11 colloquy is not deficient in the manner that Phipps has

alleged in this argument.

                                         -6-
Case No. 3-20-07


       {¶11} Second, Phipps asserts that the trial court failed to sufficiently explain

that it could, “upon acceptance of the plea, * * * proceed with judgment and

sentence.” Crim.R. 11(C)(2)(b). Since this argument alleges that the trial court

failed to inform him of a nonconstitutional right, we must examine the record to

determine whether the trial court substantially complied with Crim.R. 11(C)(2)(b).

Under the substantial compliance standard, a plea may be upheld as “long as the

totality of the circumstances indicates that ‘the defendant subjectively underst[ood]

the implications of his plea and the rights he is waiving’ * * *.” Clark, supra, at ¶

31, quoting Nero, supra, at 108.

       {¶12} In this case, the trial court began the change of plea hearing by stating

the following to Phipps:

       [Trial] Court: All right. The case comes before the Court today,
       Mr. Phipps, you’re pleading guilty to the charge of burglary,
       which is a Felony of the Second Degree, you could get up to eight
       years in prison and a $15,000 fine. The recommendation,
       however, is just to do a flat four years, no fine, and you’ll pay the
       cost and you’d be subject to a mandatory—a post-release period
       of three years; is that your understanding, sir?

       [Trial] Court: Is there a recommended possible early release
       down the road?

       [State]: There is judge.

       [Trial] Court: Okay. Well, that’s down the road, but it’s four
       years with the possibility to get out early, do you understand that?

       Mr. Phipps: Yeah.



                                         -7-
Case No. 3-20-07


February 7 Tr. 3. The State points to this statement as evidence that Phipps was

aware that a sentence would be imposed after he pled guilty. Appellee’s Brief, 7.

The following exchange also occurred at the change of plea hearing:

       [Trial] Court:       Understand this is an agreed sentence
       recommendation you, your lawyer and the State are all asking me
       to follow it, do you understand that?

       Mr. Phipps: Yes.

       [Trial] Court: That means you could have very limited appeal
       rights, do you understand that?

       Mr. Phipps: Yes.

This exchange indicates that Phipps understood that he, his lawyer, and the State

were asking the trial court to impose a jointly recommended sentence as part of this

process. Id. at Tr. 6.

       {¶13} Further, “an alleged ambiguity during a Crim.R. 11 oral plea colloquy

may be clarified by reference to other portions of the record, including the written

plea * * *.” See State v. Barker, 120 Ohio St.3d 472, 2011-Ohio-4130, 953 N.E.2d

826, ¶ 25. In this case, the change of plea form that Phipps signed contained the

following statement: “[b]y pleading, I admit the truth of the facts and circumstances

alleged. I know the judge may either sentence me today or refer my case to a

presentence report.” Doc. 11. See State v. Miller, 2017-Ohio-478, 84 N.E.3d 150

¶ 13-16 (2d Dist.); State v. Summerall, 10th Dist. Franklin No. 02AP-321, 2003-




                                         -8-
Case No. 3-20-07


Ohio-1652, ¶ 12; State v. McKenna, 11th Dist. Trumbull No. 2009-T-0034, 2009-

Ohio-6154, ¶ 71.

       {¶14} We also note that the Defense waived any right to a presentence

investigation on the record before the trial court proceeded to sentencing. February

7 Tr. 7. See State v. Porterfield, 11th Dist. Trumbull No. 2002-T-0045, 2004-Ohio-

520, ¶ 46 (reversed on other grounds in State v. Porterfield, 106 Ohio St.3d 5, 2005-

Ohio-3095, 829 N.E.2d 690). Further, immediately after the trial court accepted

Phipps’s guilty plea, the Defense requested that the trial court impose the jointly

recommended sentence. February 7 Tr. 7.

       {¶15} Having considered the facts in the record, we conclude that the trial

court did not completely fail to comply with Crim.R. 11(C)(2)(b). Further, even if

the trial court only partially complied with Crim.R. 11(C)(2)(b), Phipps has not even

alleged any resulting prejudicial effect. See State v. Hoskins, 10th Dist. Franklin

No. 97APA10-1384, 1998 WL 318842, *5 (June 6, 1998). In this case, the trial

court imposed the exact sentence that was jointly recommended by the parties.

February 7 Tr. 8. Phipps has not explained why he would not have pled guilty if he

had been orally notified that he would receive the exact sentence he recommended

to the trial court immediately instead of eventually. Since he has not carried the

burden of establishing a prejudicial effect, this argument is without merit.

       {¶16} After considering the facts in the record, we conclude that, under the

totality of the circumstances, Phipps subjectively understood the rights that he was

                                         -9-
Case No. 3-20-07


waiving and the implications of his guilty plea. Since Phipps has not demonstrated

that his guilty plea was not knowingly, intelligently, or voluntarily entered in either

of these two arguments, his first assignment of error is overruled.

                             Second Assignment of Error

       {¶17} Phipps asserts that the trial court failed to reserve a sentence on the

record at the October 3, 2019 hearing on his motion for judicial release. Thus, he

argues that the trial court had no basis on which to reimpose his prison sentence

after he violated the conditions of his judicial release.

                                    Legal Standard

       {¶18} Even though “community control sanctions are imposed when judicial

release is granted, judicial release is different from and not synonymous with

community control.” State v. Cox, 3d Dist. Auglaize Nos. 2-09-31, 2-09-32, 2010-

Ohio-3799, fn. 3.

       The rules dealing with a violation of an original sentence of
       community control (R.C. 2929.15) should not be confused with the
       sections of the Revised Code regarding early judicial release (R.C.
       2929.20) even though the language of R.C. 2929.20([K]) contains
       the term ‘community control’ in reference to the status of an
       offender when granted early judicial release.

State v. Alexander, 3d Dist. No. 14-07-45, 2008-Ohio-1485, ¶ 7, quoting State v.

Mann, 3d Dist. No. 3-03-42, 2004-Ohio-4703, ¶ 6.

       {¶19} Pursuant to R.C. 2929.15, a trial court may impose community control

sanctions as part of an offender’s original sentence. R.C. 2929.15(A). At the


                                          -10-
Case No. 3-20-07


sentencing hearing, the trial court is to notify the offender of the prison term he or

she could receive for violating a condition of community control.                R.C.

2929.15(B)(3). If an offender commits a community control violation, the trial court

may impose a prison term on the offender as a penalty. R.C. 2929.15(B)(1)(c).

However, any period of incarceration “shall not exceed the prison term specified in

the notice provided to the offender at the sentencing hearing.” R.C. 2929.15(B)(3).

       {¶20} Thus, when an offender’s “original sentence is community control[,]

* * * he will not receive a term of incarceration unless he violates the terms of his

community control * * *.” State v. Jones, 3d Dist. Mercer Nos. 10-07-26, 10-07-

27, 2008-Ohio-2117, ¶ 12. In this situation, an offender will likely not be aware of

the prison term he or she could receive for a community control violation if the trial

court fails to notify the offender of the length of this potential prison term at the

original sentencing hearing. See R.C. 2929.15(B)(3); R.C. 2929.19(B)(2).

       {¶21} Independently, pursuant to R.C. 2929.20, a trial court may grant

judicial release upon the motion of an eligible offender who is currently serving a

term of incarceration. Mann, supra, at ¶ 8. With judicial release, the offender was

already sentenced to a prison term at his or her original sentencing hearing. See

R.C. 2929.20(A), (B); R.C. 2929.19(B)(2).

       If a trial court chooses to grant early judicial release to an eligible
       offender, R.C. 2929.20([K]) conditionally reduces the already
       imposed term of incarceration, and the trial court is required to
       place the eligible offender under appropriate community control
       sanctions and conditions.

                                        -11-
Case No. 3-20-07



State v. Smith, 3d Dist. Union No 14-06-15, 2006-Ohio-5972, ¶ 9, quoting Mann,

supra, at ¶ 8.

       {¶22} Thus, “when a[n offender] is granted judicial release, he or she has

already served a period of incarceration, and the remainder of that prison sentence

is suspended pending either the successful completion of a period of community

control or the [offender’s] violation of a community control sanction. State v.

Alexander, 3d Dist. No. 14-07-45, 2008-Ohio-1485, ¶ 7. While out on judicial

release, if “an offender violates his community control requirements, the trial court

may reimpose the original prison sentence and require the offender to serve the

balance remaining on the original term.” Mann, supra, at ¶ 8. See Smith at ¶ 13.

       {¶23} However, the appellate districts in this state have imposed different

requirements on the process of granting judicial release based on the wording of

R.C. 2929.20(K). See State v. Dolby, 2d Dist. Champaign No. 2014-CA-11, 2015-

Ohio-2424, ¶ 19-20. R.C. 2929.20(K) reads, in its relevant part, as follows:

       If the court grants a motion for judicial release under this section,
       the court shall order the release of the eligible offender, shall place
       the eligible offender under an appropriate community control
       sanction, under appropriate conditions, and under the
       supervision of the department of probation serving the court and
       shall reserve the right to reimpose the sentence that it reduced if the
       offender violates the sanction. If the court reimposes the reduced
       sentence, it may do so either concurrently with, or consecutive to,
       any new sentence imposed upon the eligible offender as a result of
       the violation that is a new offense.

(Emphasis added.) R.C. 2929.20(K).

                                        -12-
Case No. 3-20-07


         {¶24} In applying this provision, several of our sister districts have held that

a trial court must expressly reserve the right to reimpose the balance of an eligible

offender’s term of incarceration when judicial release was granted. State v. Evans,

4th Dist. Meigs No. 00CA003, 2000 WL 33538779, *3 (Dec. 13, 2000); State v.

Darthard, 10th Dist. Franklin Nos. 01AP–1291, 01AP-1292, 01AP-1293, 2002-

Ohio-4292, ¶ 11; State v. Bazil, 11th Dist. Trumbull No.2003-T-0063, 2004-Ohio-

5010, ¶ 23. However, this Court has previously held that a trial court, by granting

judicial release, implicitly reserves the right to reimpose the balance of the original

sentence in the event that the offender violates the conditions of his or her judicial

release.1 State v. Monroe, 3d Dist. Defiance Nos. 4-01-27, 4-01-28, 2002-Ohio-

1199, *2 (Mar. 18, 2002).

         {¶25} In reaching this position, we noted that the “specific language” of the

community control statute in R.C. 2929.15(B) “require[d] the trial court to give the

offender notice of the potential prison term at the sentencing hearing.” Monroe at

*2, citing State v. Martin, 136 Ohio App.3d 355, 736 N.E.2d 907 (3d Dist. 1999).

However, R.C. 2929.20(K) “does not contain the same requirement” for judicial

release. Monroe at *2. We also noted that R.C. 2929.20(K)

         ‘states that the trial court shall reserve the right to reimpose the
         sentence before the offender can be released. The statute, unlike

1
  The Fifth District has also held that a trial court implicitly reserves the right to reimpose the balance of an
eligible offender’s prison sentence by granting judicial release. State v. Durant, 5th Dist. Stark No.2005 CA
00314, 2006-Ohio-4067, ¶ 17 (holding that R.C. 2929.20(K) “reserves the right of the trial court to reimpose
the sentence that is reduced pursuant to the judicial release if the defendant violates the sanction.”). See also
State v. Abrams, 7th Dist. Mahoning No. 15 MA 0217, 2016-Ohio-5581, ¶ 16.

                                                     -13-
Case No. 3-20-07


       other sentencing statutes, does not require that the trial court
       make a finding that it has reserved the right to reimpose the
       sentence nor does it require that the trial court place the
       reservation on the record. By ordering the release of the offender
       pursuant to R.C. 2929.20([K]), the trial court has implicitly
       reserved the right to reimpose the original sentence in order for
       the offender to be released. The statute does not provide for any
       alternative. Without the reservation, the release of the offender
       is not permitted.’

       By virtue of being subject to the specific term of imprisonment
       imposed at the original sentencing hearing, it cannot be said that
       the eligible offender has not been informed of the specific term of
       imprisonment conditionally reduced by the trial court’s granting
       of early judicial release.

Mann, supra, at ¶ 12-13, quoting Monroe at *2. Based on this reasoning, we

concluded that

       the preferred procedure is for the trial court to explicitly ‘reserve’
       on the record or in the judgment entry its right to reimpose
       sentence from which the eligible offender is receiving early
       judicial release [but that] the failure of the trial court to do so does
       not deprive the court of authority to later reimpose the
       conditionally reduced sentence.

Mann, supra, at ¶ 12.

                                   Legal Analysis

       {¶26} Phipps asserts that the trial court erred by failing to “announce on the

record the reserved sentence” when he was granted judicial release. Appellant’s

Brief, 1. He advances three supporting arguments for this assertion. First, Phipps

points out that the community control statute, R.C. 2929.15(B), “talk[s] in terms of

the [trial] court not being able to impose a prison sentence upon a violator that


                                        -14-
Case No. 3-20-07


exceeds the term[] specified in the notice provided [to] * * * the defendant at the

time of the sentencing hearing.” Id. at 12. However, this Court has previously held

that

       R.C. 2929.15(B) * * * only applies to offenders who were initially
       sentenced to community control sanctions and permits a trial
       court to newly impose a prison term upon an offender who later
       violates the community control sanctions.

(Brackets sic.) State v. Smith, 3d Dist. Union No 14-06-15, 2006-Ohio-5972, ¶ 9,

quoting Mann at ¶ 7. Since Phipps “was granted early judicial release, R.C. 2929.15

is inapplicable to resolution of this appeal and R.C. 2929.20 is controlling.” Mann,

supra, at ¶ 9. For this reason, the arguments he advances that suggest the trial court

should have followed the requirements of R.C. 2929.15(B) are without merit.

       {¶27} Second, Phipps next points to R.C. 2929.19(B)(4), which governs

sentencing hearings. This provision reads, in its relevant part, as follows:

       If the sentencing court determines at the sentencing hearing that
       a community control sanction should be imposed * * *, the court
       shall impose a community control sanction. The court shall notify
       the offender that, if the conditions of the sanction are violated * *
       * the court may impose * * * a prison term on the offender and
       shall indicate the specific prison term that may be imposed as a
       sanction for the violation * * *.

R.C. 2929.19(B)(4). Phipps argues that R.C. 2929.19(B)(4) requires a trial court to

“notify the offender of the specific prison term that may be imposed for a violation

of the conditions of the sanction.” Appellant’s Brief, 10-11, quoting State v. Brooks,

103 Ohio St.3d 134, 2004-Ohio-4746, 814 N.E.2d 837, paragraph two of the


                                        -15-
Case No. 3-20-07


syllabus. He then asserts that this notification has been held to be “a prerequisite to

imposing a prison term on the offender for a subsequent violation” of the conditions

of community control. Brooks at paragraph two of the syllabus.

       {¶28} However, in State v. Abrams, the Seventh District held that R.C.

2929.19(B)(4) and R.C. 2929.20(K) are applicable in different situations. Abrams,

supra, at ¶ 14, citing Brooks at paragraph two of the syllabus. After examining both

of these statutes, the Seventh District held that the notification requirements of R.C.

2929.19(B)(4) apply “[w]hen a trial court originally sentences an offender to a

community control sanction * * *.” Abrams, supra, at ¶ 14. In this situation, the

trial court must “notify the offender of the specific prison term that may be imposed

for a violation of the conditions of the sanction * * *.” Id., quoting Brooks at

paragraph two of the syllabus.

       {¶29} Conversely, “R.C. 2929.20 contemplates that the offender has already

been fully apprised of his or her sentence, a sentence that is held in abeyance under

the auspices of the later judicial release.” Abrams at ¶ 14. The application of the

notification requirements of R.C. 2929.19(B)(4) to the context of judicial release

does not make sense because,

       according to the explicit language of the judicial release statute,
       the trial court is bound by the specific term of incarceration
       imposed at the original sentencing hearing. This means the
       offender serves the remainder of the exact term of incarceration
       that has only been suspended by the grant of judicial release.

       ***

                                         -16-
Case No. 3-20-07



       [I]nform[ing] an offender of the precise remainder of the sentence
       that will be imposed in case the judicial release is violated * * * is
       not a statutory requirement because it appears unnecessary. The
       trial court has no discretion or authority pursuant to R.C.
       2929.20, the governing statute, other than to reimpose the
       remaining balance of the original sentence.

Id. at ¶ 15. Thus, the Seventh District concluded that, when an offender is granted

judicial release under R.C. 2929.20, “the trial court need not specifically inform the

offender of its right to reimpose the balance of the original sentence.” Id. at ¶ 16.

       {¶30} We find the Seventh District’s decision in Abrams to be persuasive.

In the case presently before this Court, the trial court was not imposing a community

control sanction at an original sentencing hearing. Abrams, supra, at ¶ 15. Rather,

the trial court was granting Phipps’s motion for judicial release. Phipps was subject

to community control sanctions pursuant to his judicial release. Thus, applying the

reasoning of Abrams to the case before this Court, we conclude that Phipps’s

arguments based on R.C. 2929.19(B) to be inapplicable in this situation. Id.

       {¶31} Third, Phipps argues that this Court should follow the precedent of the

Fourth District in State v. Evans and hold that a trial court must expressly reserve

the right to reimpose an offender’s sentence on the record when a motion for judicial

release is granted. Evans, supra, at *3. However, this Court has previously held

that a trial court implicitly reserves the right to reimpose an offender’s sentence in

the act of granting judicial release. Monroe at *2; Mann, supra, at ¶ 12-13. At this

time, we decline to revisit our prior precedent. Thus, following the case law of this

                                         -17-
Case No. 3-20-07


district, we conclude that the trial court did not err in reimposing the balance of

Phipps’s sentence in the absence of an express reservation of this right at the judicial

release hearing. Mann, supra, at ¶ 12-13. For this reason, we find that Phipps’s

arguments to the contrary are without merit. Evans, supra, at *3.

       {¶32} Moreover, we also note that the following exchange occurred at the

original sentencing hearing on February 7, 2019:

       [Trial] Court: Is there a recommended possible early release
       down the road?

       [State]: There is judge.

       [Trial] Court: Okay. Well, that’s down the road, but it’s four
       years with the possibility to get out early, do you understand that?

       Mr. Phipps: Yes.

       [Trial] Court: All right. Obviously, Community Control is not
       being what’s recommended right now, but if I did let you out
       down the road, it would be for five years, do you understand that?
       You need to say yes or no.

       Mr. Phipps: Yes.

       [Trial] Court: Okay. And if you violated that Community
       Control, I could reimpose the four year sentence and you’d have to
       do the rest of it, do you understand that?

       Mr. Phipps: Yes.

(Emphasis added.) February 7 Tr. 4. In this exchange, the trial court indicated that

community control would not be part of his original sentence but that he could be

granted judicial release subject to community control sanctions that would last for


                                         -18-
Case No. 3-20-07


five years. Id. Further, Phipps was informed that, if he was granted judicial release

and violated one of the conditions, the trial court could reimpose the balance of his

four year prison term. Id.

       {¶33} In response to these statements, Phipps indicated that he understood

the trial court’s explanation. Id. Thus, in this case, Phipps had been made aware of

the fact that the balance of his four-year prison term could be reimposed if he

violated the conditions of his community control as imposed when his judicial

release was granted. February 7 Tr. 4. Having considered the arguments of the

appellant and the contents of the record, we conclude that Phipps has not

demonstrated that the trial court erred in this matter. For this reason, his second

assignment of error is overruled.

                                    Conclusion

       {¶34} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of Crawford County Court of Common Pleas is

affirmed.

                                                                Judgment Affirmed

SHAW and ZIMMERMAN, J.J., concur.

/hls




                                        -19-